Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made this        day of March,
2015 by and between AIM Group, Inc., a corporation located at 7510 Colony Drive,
Cumming, GA 30041,  (the “Consultant”), and AudioEye, Inc., a Delaware
Corporation (the “Client” or “Company”).

 

1.             Consulting Services.

 

1.1          Services.  Client hereby engages Consultant to perform the
consulting services to be provided to Consultant in writing by the Company when
and as needed, and as set forth in Exhibit A hereto (the “Work”).  Consultant
designates Paul Arena as the responsible person. Consultant shall not engage in
any services on behalf of the Company without being first instructed in writing
to do so by the Company.  Consultant shall not hold himself out as an employee,
officer, or board member of the Company.  If asked, he may say that he is a
Consultant on retainer.

 

1.2          Non-Exclusivity.  Client acknowledges that the Work will be
performed on a non-exclusive basis.  Subject to Section 1.1 above, nothing set
forth herein shall be construed to prevent Consultant from providing consulting
services to other parties or to prevent Client from using other referral sources
or direct sales.

 

1.3          Contact Person.  Client shall designate in writing one individual
and one back up individual to be responsible for communication with Consultant
regarding the Work, and otherwise representing Client in business dealings with
Consultant. The initial contact person shall be Nathan Bradley, which may be
changed from time to time by Company in its sole discretion.

 

2.             Term & Termination.  The term of this Agreement shall commence
upon the execution of this Agreement and shall remain in effect for the time
period of one (1) year.  Notwithstanding the foregoing: (a) Consultant’s
obligation to provide services described in a Work Order shall expire
immediately upon completion of the tasks assigned to Consultant as set forth
therein; and (b) Client may terminate this Agreement upon written notice, if
Consultant is in breach of any of its material obligations or representations
hereunder, and does not cure such breach within fifteen (15) days of a written
demand for cure given by Client; and (c) Consultant may terminate this Agreement
upon written notice, if Client is in breach of any of its material obligations
or representations hereunder, and does not cure such breach within fifteen (15)
days of a written demand for cure given by Consultant.

 

3.             Warranty; Limitations of Liability.

 

3.1          Warranty.  Consultant warrants that the Work to be provided herein
by Consultant will be performed in a good and workmanlike manner and consistent
with generally accepted industry standards. Consultant warrants that in the
performance of its work it shall not use or incorporate Confidential Information
provided by a source other than Client, unless such Confidential Information is
generally available to the public or unless Consultant is authorized by the
source of the Confidential Information to use such Confidential Information. 
Other than as stated herein and in Paragraph 4, i.e., “Indemnities”, CONSULTANT
MAKES NO REPRESENTATIONS, WARRANTIES OR GUARANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE WORK OR OTHER SERVICES PROVIDED PURSUANT TO THIS AGREEMENT. 
Consultant’s liability with respect to the Work and services provided hereunder
is limited to the total value of the compensation for the Work provided pursuant
to Section 5 and Exhibit A.

 

3.2          Limitation of Liability.  If Consultant fails to fulfill its
obligations under this Agreement, then Client’s sole and exclusive remedy is the
right to terminate this Agreement.  In no event shall Consultant be liable for
consequential, incidental, special, direct, or indirect damages, lost revenues
or profits, or for acts of negligence that are not intentional or reckless in
nature, regardless of whether or not Consultant has been advised of the
possibility of such damages.  Consultant will not be liable to Client for any
delay or

 

--------------------------------------------------------------------------------


 

failure to perform due to causes beyond its control, including without
limitation acts of God, acts or omissions of Client, acts of governmental
bodies, strikes or other labor disturbances, or riots.

 

4.             Indemnities.

 

(a)           Client represents and warrants that its Products and Services
(“Products”) do not infringe in any material respect any United States copyright
or patent of any third party. Client shall defend, at its expense, any lawsuit
brought against Consultant to the extent it is based on a claim that use of the
Products developed and owned by Client infringes any third party United States
copyright or patent and Client shall indemnify Consultant against any and all
costs and damages finally awarded by a court of competent jurisdiction after all
appeals against Consultant in such an action or any settlements made with
respect to such infringement claim to which Client agrees.  Notwithstanding the
foregoing, Client shall have no liability under this section for any claim based
on: (i) use of other than the most recent release of the Products, if
infringement could have been avoided by use of the most current release,
(ii) use or combination of the Products with products not provided by Client, if
such infringement would have been avoided by the use of a current unaltered
release of the Products, alone, or (iii) modification of the Products by
Consultant or a third party.

 

(b)           If the Products become the subject of a claim of infringement
covered by this Section, or if use thereof is enjoined due to a claim of such
infringement, Client may, at its sole discretion: (i) replace or modify the
Products at no cost to Consultant such that the Products is non-infringing, or
(ii) procure for Consultant, at no cost to Consultant, the right to continue
marketing and distributing the Products.

 

(c)           If the remedies in (a) and (b) above are not practical as
determined by Client then the Products from the Customers may be returned to
Client and Client will provide a depreciated amount as a refund.

 

(d)           Consultant agrees to defend, indemnify and hold harmless Client
and its licensors from and against any and all liability, losses, claims,
expenses, demands, or damages of any kind, resulting directly or indirectly from
any one or more of the following: (i) the negligent and intentional acts or
omissions of Consultant, its employees or agents, or (ii) any representation,
warranty, promise or assurance made or granted by Consultant to Customers or
prospective Customers, in the event that such representation, warranty, promise
or assurance was not previously approved by Client.

 

(e)           The rights of a party under this Section to be indemnified as set
forth herein shall be subject to all of the following: (i) the indemnified party
(the “Indemnitee”) must notify the indemnifying party (the “Indemnitor”) in
writing promptly upon learning that such claim has been or may be asserted,
(ii) the Indemnitor shall have sole control over the defense of such claim and
any negotiations for the settlement or compromise thereof, and (iii) the
Indemnitee shall provide reasonable assistance and cooperation to the Indemnitor
to facilitate the settlement or defense of any such claim.

 

(f)            THIS SECTION STATES THE ENTIRE LIABILITY OF CLIENT WITH RESPECT
TO INFRINGEMENT OF ANY KIND REGARDING THE PRODUCTS.

 

5.             Compensation.

 

5.1          Consulting Fee.  Consultant may revoke this Agreement within seven
(7) days after the date Consultant signs it by providing written notice of the
revocation to the Chief Executive Officer of the Company no later than the
seventh day after Consultant signs it.  It is understood and agreed that any
notice of revocation received by the Chief Executive Officer of the Company
after the expiration of this seven (7) day period shall be null and void.  It is
further expressly agreed by the Parties that this Agreement shall not become
effective or enforceable and the consideration referred to in this subparagraph
will not be paid until the seven (7) day revocation period has expired. 
Therefore, it is expressly agreed by the Parties that the “Effective Date” of
this Agreement is the first day after the date the seven (7) day revocation
period has expired.  Within five

 

2

--------------------------------------------------------------------------------


 

(5) days of the Effective Date, and provided that Consultant has not revoked any
other agreements being contemporaneously entered into with this Agreement, the
Company shall pay to the Consultant a fee of $425,000, which shall be offset by
$150,000 of prior payments to Consultant and its principal shareholder and other
items, with a net payment of $267,000.  Consultant agrees to indemnify the
Company for any taxes, including interest and penalties, required to be paid by
the Company related to or arising from this Agreement.

 

5.2          Reimbursement of Expenses.  Before incurring any expenses in the
course of performing the Work, Consultant shall provide the Contact Person of
the Company with a budget.  Only after that budget has been approved by the
Contact Person of the Company shall Consultant incur any such expenses. 
Further, the Company will only reimburse those expenses that have been
preapproved and for which the Consultant provided appropriate receipts. For the
avoidance of doubt, no expenses will be paid by the Company unless they have
been explicitly approved in writing by the Contact Person of the Company.

 

6.             No Publicity.  Consultant may not in any way use Client’s name or
customers in any press releases or promotional materials.

 

7.             Inventions: Shop Rights.

 

All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Consultant during
Consultant’s engagement by Client having to do with Internet applications, voice
content management systems and advertising delivery methodologies, whenever or
wherever made, developed or conceived, and whether or not during business hours,
which constitute an improvement, on those heretofore, now or at any during
consultant’s engagement, developed, manufactured or used by Client in connection
with the manufacture, process or marketing of any product heretofore or now or
hereafter developed or distributed by Client, or any services to be performed by
Client or of any product which shall or could reasonably be manufactured or
developed or marketed in the reasonable expansion of Client’s business, shall be
and continue to remain Client’s exclusive property, without any added
compensation or any reimbursement for expenses to Consultant, and upon the
conception of any and every such invention, process, discovery or improvement
and without waiting to perfect or complete it, Consultant promises and agrees
that Consultant will immediately disclose it to Client and to no one else and
thenceforth will treat it as the property and secret of Client.

 

Consultant will also execute any instruments requested from time to time by
Client to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Client, do such acts and execute such
instrument as Client may require, but at Client’s expense to obtain Letters of
Patent, trademarks or copyrights in the United States and foreign countries, for
such invention, discovery or improvement and for the purpose of vesting title
thereto in Client, all without any reimbursement for expenses (except as
provided above) and without any additional compensation of any kind to
Consultant.

 

8.             Confidential Information and Trade Secrets.

 

(a)           All Confidential Information shall be the sole property of
Client.  Consultant will not, during the period of his engagement and
thereafter, disclose to any person or entity or use or otherwise exploit for
Consultant’s own benefit or for the benefit of any other person or entity any
Confidential Information which is disclosed to Consultant or which becomes known
to Consultant in the course of his engagement with Client without the prior
written consent of an officer of Client except as may be necessary and
appropriate in the ordinary course of performing his duties to Client during the
period of his engagement with Client.  “Confidential Information” shall mean any
data or information belonging to Client, other than Trade Secrets, that is of
value to Client and is not generally known to competitors of Client or to the
public, and is maintained confidential by Client, including but not limited to
non-public information about Client’s

 

3

--------------------------------------------------------------------------------


 

clients, executives, key contractors and other contractors and information with
respect to its products, designs, services, strategies, pricing, processes,
procedures, research, development, inventions, improvements, purchasing,
accounting, engineering and marketing (including any discussions or negotiations
with any third parties).  Notwithstanding the foregoing, no information will be
deemed to be Confidential Information unless such information is treated by
Client as confidential and shall not include any data or information of Client
that has been voluntarily disclosed to the public by Client (except where such
public disclosure has been made without the authorization of Client), or that
has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.

 

(b)           All Trade Secrets shall be the sole property of Client. 
Consultant agrees that during his engagement with Client and after its
termination, Consultant will keep in confidence and trust and will not use or
disclose any Trade Secret or anything relating to any Trade Secret, or deliver
any Trade Secret, to any person or entity outside Client without the prior
written consent of an officer of Client.  For purposes of this Agreement, “Trade
Secrets” shall mean any scientific, technical and non-technical data,
information, formula, pattern, compilation, program, device, method, technique,
drawing, process, financial data, financial plan, product plan or list of actual
or potential customers or vendors and suppliers of Client or any portion or part
thereof, whether or not copyrightable or patentable, that is of value to Client
and is not generally known to competitors of Client or to the public, and whose
confidentiality is maintained, including unpatented and un-copyrighted
information relating to Client’s products, information concerning proposed new
products or services, market feasibility studies, proposed or existing marketing
techniques or plans and customer consumption data, usage or load data, and any
other information that constitutes a trade secret, in each case to the extent
that Client, as the context requires, derives economic value, actual or
potential, from such information not being generally known to, and not being
readily ascertainable by proper means by, other persons or entities who can
obtain economic value from its disclosure or use.

 

9.             Non-Solicitation of Employees.

 

During the term of Consultant’s engagement and for one year thereafter,
Consultant will not cause or attempt to cause any employee of Client to cease
working for Client or to retain an engagement or employment with another
employer that is a competitor of Client’s.

 

10.          Non-Solicitation of Customers and Prospective Customers.

 

Consultant will not, during the period of his engagement and for one year after
the termination of his engagement for any reason, directly or indirectly,
solicit the business of any customer for the purpose of, or with the intention
of, selling or providing to such customer any product or service in competition
with any product or service sold or provided by Client.

 

11.          Non-Competition.

 

Consultant agrees that during his engagement with Client, and for one year
thereafter, Consultant will not engage in any engagement or employment,
business, or activity that is in any way competitive with the business or
proposed business of Client, and Consultant will not assist any other person or
organization in competing with Client or in preparing to engage in competition
with the business or proposed business of Client. The provisions of this
paragraph shall apply both during normal working hours and at all other times
including, without limitation, nights, weekends and vacation time, while
Consultant is engaged with Client.

 

12.          Miscellaneous.

 

12.1        Assignment.  This Agreement shall not be assigned by either party in
any way without the prior written consent of the other party.  Any purported
assignment in violation of this Section shall be null and void.

 

4

--------------------------------------------------------------------------------


 

12.2        Amendments.  This Agreement may be amended by mutual written
agreement signed by both parties at any time prior to termination.  Such
amendments may be requested by either party and must be in writing.

 

12.3        Entire Agreement; Governing Law.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof. 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware without regard to principles of conflicts of laws.

 

12.4        Construction; Severability.  If any provision of this Agreement is
determined by any court of competent jurisdiction or arbitrator to be invalid,
illegal, or unenforceable to any extent, that provision shall, if possible, be
construed as though more narrowly drawn, if a narrower construction would avoid
such invalidity, illegality, or unenforceability or, if that is not possible,
such provision shall, to the extent of such invalidity, illegality, or
unenforceability, be severed, and the remaining provisions of this Agreement
shall remain in effect.

 

12.5        Attorney Fees.  In the event that any dispute among the parties
hereto should result in litigation or other proceeding (an “Action”), the
prevailing party in such Action shall be entitled to recover from the other
party all reasonable fees, costs and expenses incurred by the prevailing party
in connection with such Action, including without limitation reasonable attorney
fees and expenses, all of which shall be deemed to have accrued upon the
commencement of such Action and shall be paid whether or not such Action is
prosecuted to a final judgment or award.  Any judgment or award entered in such
Action shall contain a specific provision providing for the recovery of fees,
costs and expenses, including without limitation reasonable attorney fees and
expenses, incurred by the prevailing party.

 

12.6        No Employee Relationship.  Consultant’s relationship to Client is
that of an independent contractor, and neither party is an agent, partner, or
joint venturer of the other.  No debts or obligations shall be incurred by
either party in the other party’s name or on its behalf, and neither party shall
be responsible or liable for the debts and obligations of the other party.
 Without limiting the generality of the foregoing, Consultant shall have no
right to bind the Company with respect to any matter.

 

12.7        Signatures.  This Agreement may be brought into effect in any number
of counterparts, and facsimile or pdf email signature shall be deemed as
originals.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

CONSULTANT

CLIENT

 

 

AIM GROUP, INC.

AUDIOEYE, INC.

 

 

 

 

By:

 

 

By:

 

 

Name:

Paul R. Arena

 

Name:

Nathaniel T. Bradley

 

Title:

CEO

 

Title:

CEO

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A:  Work

 

At the request of the Contact Person, Consultant may be asked to provide
transition services to the Company.  These services would be to assist the
Company with introductions, assessment and expertise related to existing
Company, customers, vendors, and employees, and also with staff. As part of
these responsibilities, upon specific request by the Company Contact Person,
Consultant shall make a best effort to assist Company IP cross-licensing
partners facilitate the development of IP which in turn should increase cash
sales revenue of the Company.

 

6

--------------------------------------------------------------------------------